DETAILED ACTION

Status of Application
This action is a Non-Final Rejection. This action is in response to the request for continued examination filed on April 14, 2022.
Claims 1, 9, and 17 are amended.
Claims 1-24 are pending and are rejected. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Response to Arguments
	Regarding the rejection under 35 U.S.C. 101, Applicant argues that the amended claims are “directed to substantially more than simply a method for enabling trading [and] the combination of elements recited by the claims amount to more than simply tools to perform the asserted abstract idea of a method for enabling trading, and amount to an inventive concept.” Remarks at 13-14. However, Applicant has not shown that the additional elements, both alone and in combination, do more than automate an otherwise manual process. Here, a computer is being used to implement the abstract idea. A general purpose computer may be programmed to perform the claimed invention. Therefore, the rejection has been maintained.
	Regarding the rejection under 35 U.S.C. 103, there is a new ground of rejection in light of Applicant’s amendments. Therefore, Applicant’s arguments are moot. 


Claim Interpretation

Claim 9
	Claim 9 was amended to recite “A computer program product residing on a non-transitory computer readable medium…” Because this claim could be construed as claiming software and merely describing the software as residing on a non-transitory medium, it is noted here that during examination the amended preamble of claim 9 is being interpreted to mean that Applicant is claiming the combination of the computer program product and the non-transitory computer readable medium. To avoid any ambiguity, Applicant should consider amending the preamble to make it clear that the non-transitory computer readable medium is positively recited.


Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-24 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without significantly more. 
The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (Jan. 7, 2019).). 

Step 1: Does the Claim Fall within a Statutory Category?
Yes, with regard to claims 1-8, which recite a method and, therefore, are directed to the statutory category of process. 
Yes, with regard to claims 9-16. Claims 9-16 recite a computer program product residing on a non-transitory computer readable medium and, therefore, are directed to the statutory class of manufacture. As noted in the claim interpretation section, claim 9 is interpreted to mean that the combination of the computer program and the non-transitory computer readable medium are being claimed.
Yes, with regard to claims 17-24, which recite a system and, therefore, are directed to the statutory class of machine.

Step 2A, Prong One: Is a Judicial Exception Recited?
The following claim identifies the limitations that recite an abstract idea in italics and that recite additional elements in bold: 
	
1. 	A computer-implemented method, executed on a first computing device, the computer-implemented method comprising: 
effectuating a first trading platform and a second trading platform, wherein the first trading platform and the second trading platform are coupled to the first computing device; 
enabling agent functionality of the first trading platform for a plurality of clients with respect to a respective plurality of trading accounts associated with the plurality of clients within a first Value Unit Repository (VUR), wherein the first Value Unit Repository (VUR) is hosted on a second computing device, wherein the first trading platform is configured to interface with the first Value Unit Repository (VUR); 
enabling agent functionality of the second trading platform for a plurality of clients with respect to a respective plurality of trading accounts associated with the plurality of clients within at least a second Value Unit Repository (VUR), wherein the second Value Unit Repository (VUR) is hosted on a third computing device, wherein the second trading platform is configured to interface with the second Value Unit Repository (VUR);
effectuating a clearing platform, coupled to the first computing device, in response to effectuating the first trading platform and the second trading platform, wherein the clearing platform is configured to 
settle one or more trading accounts within one or more of the first Value Unit Repository (VUR) and the second Value Unit Repository (VUR), 
clear the one or more trades, 
collect and maintain one or more margin monies, 
regulate delivery of one or more bought or sold instruments, and 
report data concerning the one or more trades; and 
enabling the first Value Unit Repository (VUR) and the at least a second Value Unit Repository (VUR) to effectuate the transfer of bearer financial assets between the first Value Unit Repository (VUR) and the at least a second Value Unit Repository (VUR).

2.	The computer-implemented method of claim 1 wherein the first Value Unit Repository (VUR) includes one or more of: a qualified custodian; a bank; a trust company; a digital asset wallet with multiparty approvals; a dealer; and a broker / dealer.

3. 	The computer-implemented method of claim 1 wherein the at least a second Value Unit Repository (VUR) includes one or more of: a qualified custodian; a bank; a trust company; a digital asset wallet with multiparty approvals; a dealer; and a broker / dealer.

4. 	The computer-implemented method of claim 1 wherein enabling the first Value Unit Repository (VUR) and the at least a second Value Unit Repository (VUR) to effectuate the transfer of bearer financial assets between the first Value Unit Repository (VUR) and the at least a second Value Unit Repository (VUR) includes: 
enabling the first Value Unit Repository (VUR) and the at least a second Value Unit Repository (VUR) to indirectly communicate.

5. 	The computer-implemented method of claim 4 wherein enabling the first Value Unit Repository (VUR) and the at least a second Value Unit Repository (VUR) to indirectly communicate includes: 
enabling the first Value Unit Repository (VUR) and the at least a second Value Unit Repository (VUR) to indirectly transfer the bearer financial assets via the clearing platform.

6. 	The computer-implemented method of claim 1 wherein enabling the first Value Unit Repository (VUR) and the at least a second Value Unit Repository (VUR) to effectuate the transfer of bearer financial assets between the first Value Unit Repository (VUR) and the at least a second Value Unit Repository (VUR) includes: 
enabling the first Value Unit Repository (VUR) and the at least a second Value Unit Repository (VUR) to directly communicate.

7. 	The computer-implemented method of claim 6 wherein enabling the first Value Unit Repository (VUR) and the at least a second Value Unit Repository (VUR) to directly communicate includes: 
enabling the first Value Unit Repository (VUR) and the at least a second Value Unit Repository (VUR) to directly transfer the bearer financial assets via the clearing platform.

8. 	The computer-implemented method of claim 1 wherein the bearer financial assets include one or more of: 
a cryptocurrency; a fiat currency; and a physical asset.

9. 	A computer program product residing on a non-transitory computer readable medium having a plurality of instructions stored thereon which, when executed by a processor, cause the processor to perform operations comprising: 
effectuating a first trading platform and a second trading platform, wherein the first trading platform and the second trading platform are coupled to a first computing device; 
enabling agent functionality of the first trading platform for a plurality of clients with respect to a respective plurality of trading accounts associated with the plurality of clients within a first Value Unit Repository (VUR), wherein the first Value Unit Repository (VUR) is hosted on a second computing device, wherein the first trading platform is configured to interface with the first Value Unit Repository (VUR); 
enabling agent functionality of the second trading platform for a plurality of clients with respect to a respective plurality of trading accounts associated with the plurality of clients within at least a second Value Unit Repository (VUR), wherein the second Value Unit Repository (VUR) is hosted on a third computing device, wherein the second trading platform is configured to interface with the second Value Unit Repository (VUR); 
effectuating a clearing platform, coupled to the first computing device, in response to effectuating the first trading platform and the second trading platform, wherein the clearing platform is configured to 
settle one or more trading accounts within one or more of the first Value Unit Repository (VUR) and the second Value Unit Repository (VUR), 
clear the one or more trades, 
collect and maintain one or more margin monies, 
regulate delivery of one or more bought or sold instruments, and 
report data concerning the one or more trades; and 
enabling the first Value Unit Repository (VUR) and the at least a second Value Unit Repository (VUR) to effectuate the transfer of bearer financial assets between the first Value Unit Repository (VUR) and the at least a second Value Unit Repository (VUR).

10. 	The computer program product of claim 9 wherein the first Value Unit Repository (VUR) includes one or more of: a qualified custodian; a bank; a trust company; a digital asset wallet with multiparty approvals; a dealer; and a broker / dealer.

11. 	The computer program product of claim 9 wherein the at least a second Value Unit Repository (VUR) includes one or more of: a qualified custodian; a bank; a trust company; a digital asset wallet with multiparty approvals; a dealer; and a broker / dealer.

12. 	The computer program product of claim 9 wherein enabling the first Value Unit Repository (VUR) and the at least a second Value Unit Repository (VUR) to effectuate the transfer of bearer financial assets between the first Value Unit Repository (VUR) and the at least a second Value Unit Repository (VUR) includes: 
enabling the first Value Unit Repository (VUR) and the at least a second Value Unit Repository (VUR) to indirectly communicate.

13. 	The computer program product of claim 12 wherein enabling the first Value Unit Repository (VUR) and the at least a second Value Unit Repository (VUR) to indirectly communicate includes: 
enabling the first Value Unit Repository (VUR) and the at least a second Value Unit Repository (VUR) to indirectly transfer the bearer financial assets via the clearing platform.

14. 	The computer program product of claim 9 wherein enabling the first Value Unit Repository (VUR) and the at least a second Value Unit Repository (VUR) to effectuate the transfer of bearer financial assets between the first Value Unit Repository (VUR) and the at least a second Value Unit Repository (VUR) includes: 
enabling the first Value Unit Repository (VUR) and the at least a second Value Unit Repository (VUR) to directly communicate.

15. 	The computer program product of claim 14 wherein enabling the first Value Unit Repository (VUR) and the at least a second Value Unit Repository (VUR) to directly communicate includes: 
enabling the first Value Unit Repository (VUR) and the at least a second Value Unit Repository (VUR) to directly transfer the bearer financial assets via the clearing platform.

16. 	The computer program product of claim 9 wherein the bearer financial assets include one or more of: 
a cryptocurrency; a fiat currency; and a physical asset.

17. 	A computing system comprising: 
a processor and memory configured to perform operations comprising: 
effectuating a first trading platform and a second trading platform, wherein the first trading platform and the second trading platform are coupled to a first computing device; 
enabling agent functionality of the first trading platform for a plurality of clients with respect to a respective plurality of trading accounts associated with the plurality of clients within a first Value Unit Repository (VUR), wherein the first Value Unit Repository (VUR) is hosted on a second computing device, wherein the first trading platform is configured to interface with the first Value Unit Repository (VUR); 
enabling agent functionality of the second trading platform for a plurality of clients with respect to a respective plurality of trading accounts associated with the plurality of clients within at least a second Value Unit Repository (VUR), wherein the second Value Unit Repository (VUR) is hosted on a third computing device, wherein the second trading platform is configured to interface with the second Value Unit Repository (VUR); 
effectuating a clearing platform, coupled to the first computing device, in response to effectuating the first trading platform and the second trading platform, wherein the clearing platform is configured to 
settle one or more trading accounts within one or more of the first Value Unit Repository (VUR) and the second Value Unit Repository (VUR), 
clear the one or more trades, 
collect and maintain one or more margin monies, 
regulate delivery of one or more bought or sold instruments, and 
report data concerning the one or more trades; and 
enabling the first Value Unit Repository (VUR) and the at least a second Value Unit Repository (VUR) to effectuate the transfer of bearer financial assets between the first Value Unit Repository (VUR) and the at least a second Value Unit Repository (VUR).

18. 	The computing system of claim 17 wherein the first Value Unit Repository (VUR) includes one or more of: a qualified custodian; a bank; a trust company; a digital asset wallet with multiparty approvals; a dealer; and a broker / dealer.

19. 	The computing system of claim 17 wherein the at least a second Value Unit Repository (VUR) includes one or more of: a qualified custodian; a bank; a trust company; a digital asset wallet with multiparty approvals; a dealer; and a broker / dealer.

20. 	The computing system of claim 17 wherein enabling the first Value Unit Repository (VUR) and the at least a second Value Unit Repository (VUR) to effectuate the transfer of bearer financial assets between the first Value Unit Repository (VUR) and the at least a second Value Unit Repository (VUR) includes: 
enabling the first Value Unit Repository (VUR) and the at least a second Value Unit Repository (VUR) to indirectly communicate.

21. 	The computing system of claim 20 wherein enabling the first Value Unit Repository (VUR) and the at least a second Value Unit Repository (VUR) to indirectly communicate includes: 
enabling the first Value Unit Repository (VUR) and the at least a second Value Unit Repository (VUR) to indirectly transfer the bearer financial assets via [[a]] the clearing platform.

22. 	The computing system of claim 17 wherein enabling the first Value Unit Repository (VUR) and the at least a second Value Unit Repository (VUR) to effectuate the transfer of bearer financial assets between the first Value Unit Repository (VUR) and the at least a second Value Unit Repository (VUR) includes: 
enabling the first Value Unit Repository (VUR) and the at least a second Value Unit Repository (VUR) to directly communicate.

23. 	The computing system of claim 22 wherein enabling the first Value Unit Repository (VUR) and the at least a second Value Unit Repository (VUR) to directly communicate includes: 
enabling the first Value Unit Repository (VUR) and the at least a second Value Unit Repository (VUR) to directly transfer the bearer financial assets via the clearing platform.

24. 	The computing system of claim 17 wherein the bearer financial assets include one or more of: 
a cryptocurrency; a fiat currency; and a physical asset.

Yes. But for the recited additional elements as shown above in bold, the remaining limitations of the claims recite certain methods of organizing human activity. The claims are directed to a system and method for enabling trading, or a financial transaction. This type of method of organizing human activity is a commercial or legal interaction similar to agreements in the form of contracts, legal obligations, and sales activities, and it is also a fundamental economic practice similar to placing an order based on displayed market information. Thus, the claims recite an abstract idea. 

Step 2A, Prong Two: Is the Abstract Idea Integrated into a Practical Application?
No. The claim as a whole merely uses a computer as a tool to perform the abstract idea. This computing components (i.e., additional elements that are in bold above) are recited at a high level of generality and are merely invoked as a tool to perform the abstract idea. For example, here, the process is being performed within a programmed computer. The process could otherwise be performed outside of a computer, but a computer is being programmed to automate the transaction. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Additionally, there is no improvement to the functioning of a computer or technology. Therefore, the abstract idea is not integrated into a practical application.

Step 2B: Does the Claim Provide an Inventive Concept?
No. As discussed with respect to Step 2A, Prong 2, the additional elements in the claims, both individually and in combination, amount to no more than tools to perform the abstract idea. Merely performing the abstract idea using a computer cannot provide an inventive concept.). Therefore, the claims do not provide an inventive concept. 

As such, the claims are not patent eligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-9, 12-17, and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Slezak et al., U.S. Patent Application Publication No. 2018/0308167 A1 and Wilson, JR. et al., U.S. Patent Application Publication Number 2012/0047058 A1.

Claim 1:
Slezak discloses: 
effectuating a first trading platform and a second trading platform, wherein the first trading platform and the second trading platform are coupled to the first computing device (see at least Slezak, Figure 3, Items 336 (first trading platform) and 338 (second trading platform)). 
enabling agent functionality of the first trading platform for a plurality of clients with respect to a respective plurality of trading accounts associated with the plurality of clients within a first Value Unit Repository (VUR), wherein the first Value Unit Repository (VUR) is hosted on a second computing device, wherein the first trading platform is configured to interface with the first Value Unit Repository (VUR) (see at least Slezak, Figure 3, Item 306 (The Central Risk Controller is the claimed agent functionality); Item 336 (first trading platform); Items 302, 304 (plurality of clients); Item 318 (first VUR); Item 326 (plurality of trading accounts); paragraphs 0041-0043). 
enabling agent functionality of the second trading platform for a plurality of clients with respect to a respective plurality of trading accounts associated with the plurality of clients within at least a second Value Unit Repository (VUR), wherein the second Value Unit Repository (VUR) is hosted on a third computing device,  wherein the second trading platform is configured to interface with the second Value Unit Repository (VUR) (see at least Slezak, Figure 3, Item 306 (The Central Risk Controller is the claimed agent functionality); Item 338 (second trading platform); Items 302, 304 (plurality of clients); Item 320 (second VUR); Item 332 (plurality of trading accounts); paragraphs 0041-0043).
enabling the first Value Unit Repository (VUR) and the at least a second Value Unit Repository (VUR) to effectuate the transfer of bearer financial assets between the first Value Unit Repository (VUR) and the at least a second Value Unit Repository (VUR) (see at least Slezak, Figure 3, Items 318, 320; paragraph 0005 (“As used herein, the term "tradeable object" refers to anything that can be traded with a quantity and/or price. It includes, but is not limited to, all types of traded events, goods and/or financial products, which can include, for example, stocks, options, bonds, futures, currency, and warrants, as well as funds, derivatives and collections of the foregoing, and all types of commodities, such as grains, energy, and metals. The tradeable object may be "real," such as products that are listed by an exchange for trading, or "synthetic," such as a combination of real products that is created by the user. A tradeable object could actually be a combination of other tradeable objects, such as a class of tradeable objects.”); paragraph 0032 (“trade at multiple electronic exchanges”); paragraph 0033 (Trades can take place between multiple exchanges.)).
Slezak does not explicitly teach, but Wilson, however, does teach:
effectuating a clearing platform, coupled to the first computing device, in response to effectuating the first trading platform and the second trading platform, wherein the clearing platform is configured to settle one or more trading accounts within one or more of the first Value Unit Repository (VUR) and the second Value Unit Repository (VUR), clear the one or more trades, collect and maintain one or more margin monies, regulate delivery of one or more bought or sold instruments, and report data concerning the one or more trades (see at least Wilson, paragraph 0010 (“A clearinghouse is an agency of an exchange or separate entity responsible for settling trading accounts, clearing trades, collecting and maintaining margin, regulating delivery and reporting trading data.”)). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Wilson’s clearinghouse with Slezak’s trading environment method and system for processing and settling payment instructions. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of performing the well known functions of a clearinghouse to settle trades.

Claim 4:
Slezak further discloses: 
wherein enabling the first Value Unit Repository (VUR) and the at least a second Value Unit Repository (VUR) to effectuate the transfer of bearer financial assets between the first Value Unit Repository (VUR) and the at least a second Value Unit Repository (VUR) includes: enabling the first Value Unit Repository (VUR) and the at least a second Value Unit Repository (VUR) to indirectly communicate (see at least Slezak, paragraph 0032 (“Router 212 is used to route messages between the gateways 205 and 210 and the electronic exchanges 204 and 208.” The exchanges may communicate directly through the router or indirectly through the gateways.); Per paragraphs 27-30, the gateway device may be located with the electronic exchange or remote from the electronic exchange. Slezak discloses several configurations that include both direct and indirect communications and transactions between the exchanges.).

Claim 5:
Slezak further discloses: 
wherein enabling the first Value Unit Repository (VUR) and the at least a second Value Unit Repository (VUR) to indirectly communicate includes: enabling the first Value Unit Repository (VUR) and the at least a second Value Unit Repository (VUR) to indirectly transfer the bearer financial assets via the clearing platform (see at least Slezak, paragraph 0032 (“Router 212 is used to route messages between the gateways 205 and 210 and the electronic exchanges 204 and 208.” The exchanges may communicate directly through the router or indirectly through the gateways.); Per paragraphs 27-30, the gateway device may be located with the electronic exchange or remote from the electronic exchange. Slezak discloses several configurations that include both direct and indirect communications and transactions between the exchanges.).

Claim 6:
Slezak further discloses: 
wherein enabling the first Value Unit Repository (VUR) and the at least a second Value Unit Repository (VUR) to effectuate the transfer of bearer financial assets between the first Value Unit Repository (VUR) and the at least a second Value Unit Repository (VUR) includes: enabling the first Value Unit Repository (VUR) and the at least a second Value Unit Repository (VUR) to directly communicate (see at least Slezak, paragraph 0032 (“Router 212 is used to route messages between the gateways 205 and 210 and the electronic exchanges 204 and 208.” The exchanges may communicate directly through the router or indirectly through the gateways.); Per paragraphs 27-30, the gateway device may be located with the electronic exchange or remote from the electronic exchange. Slezak discloses several configurations that include both direct and indirect communications and transactions between the exchanges.).

Claim 7:
Slezak further discloses: 
wherein enabling the first Value Unit Repository (VUR) and the at least a second Value Unit Repository (VUR) to directly communicate includes: enabling the first Value Unit Repository (VUR) and the at least a second Value Unit Repository (VUR) to directly transfer the bearer financial assets via the clearing platform (see at least Slezak, paragraph 0032 (“Router 212 is used to route messages between the gateways 205 and 210 and the electronic exchanges 204 and 208.” The exchanges may communicate directly through the router or indirectly through the gateways.); Per paragraphs 27-30, the gateway device may be located with the electronic exchange or remote from the electronic exchange. Slezak discloses several configurations that include both direct and indirect communications and transactions between the exchanges.).

Claim 8:
Slezak further discloses: 
wherein the bearer financial assets include one or more of: a cryptocurrency; a fiat currency; and a physical asset (see at least Slezak, paragraph 0005 (“As used herein, the term "tradeable object" refers to anything that can be traded with a quantity and/or price. It includes, but is not limited to, all types of traded events, goods and/or financial products, which can include, for example, stocks, options, bonds, futures, currency, and warrants, as well as funds, derivatives and collections of the foregoing, and all types of commodities, such as grains, energy, and metals. The tradeable object may be "real," such as products that are listed by an exchange for trading, or "synthetic," such as a combination of real products that is created by the user. A tradeable object could actually be a combination of other tradeable objects, such as a class of tradeable objects.”); paragraph 0032 (“trade at multiple electronic exchanges”); paragraph 0033 (Trades can take place between multiple exchanges.)).

Claim 9:
Claim 9 is rejected using the same rationale that was used for claim 1.  

Claim 12:
Claim 12 is rejected using the same rationale that was used for claim 4. 

Claim 13:
Claim 13 is rejected using the same rationale that was used for claim 5. 

Claim 14:
Claim 14 is rejected using the same rationale that was used for claim 6. 

Claim 15:
Claim 15 is rejected using the same rationale that was used for claim 7. 

Claim 16:
Claim 16 is rejected using the same rationale that was used for claim 8. 

Claim 17:
Claim 17 is rejected using the same rationale that was used for claim 1. 

Claim 20:
Claim 20 is rejected using the same rationale that was used for claim 4. 

Claim 21:
Claim 21 is rejected using the same rationale that was used for claim 5. 

Claim 22:
Claim 22 is rejected using the same rationale that was used for claim 6. 

Claim 23:
Claim 23 is rejected using the same rationale that was used for claim 7. 

Claim 24:
Claim 24 is rejected using the same rationale that was used for claim 8. 


Claims 2, 3, 10, 11, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Slezak et al., U.S. Patent Application Publication No. 2018/0308167 A1; Wilson, JR. et al., U.S. Patent Application Publication Number 2012/0047058 A1; and Trickey et al., U.S. Patent Application No. 2010/0280936 A1.

Claim 2:
Slezak does not explicitly teach, but Trickey, however, does teach:
wherein the first Value Unit Repository (VUR) includes one or more of: a qualified custodian; a bank; a trust company; a digital asset wallet with multiparty approvals; a dealer; and a broker/dealer (see at least Trickey, paragraph 0040 (“a managing entity, such as a bank”)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Trickey’s managing entity, which may be a bank with Slezak’s trading environment method and system for processing and settling payment instructions. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of combining banking and exchange functions in a single entity in order to make the trading process more efficient. See Slezak, paragraph 0028 (“In another example illustration, the client site may be located on the actual grounds of the electronic exchange (for example, in the building of the exchange).”).

Claim 3:
Slezak does not explicitly teach, but Trickey, however, does teach:
wherein the at least a second Value Unit Repository (VUR) includes one or more of: a qualified custodian; a bank; a trust company; a digital asset wallet with multiparty approvals; a dealer; and a broker/dealer (see at least Trickey, paragraph 0040 (“a managing entity, such as a bank”)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Trickey’s managing entity, which may be a bank with Slezak’s trading environment method and system for processing and settling payment instructions. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of combining banking and exchange functions in a single entity in order to make the trading process more efficient. See Slezak, paragraph 0028 (“In another example illustration, the client site may be located on the actual grounds of the electronic exchange (for example, in the building of the exchange).”),  

Claim 10:
Claim 10 is rejected using the same rationale that was used for claim 2. 

Claim 11:
Claim 11 is rejected using the same rationale that was used for claim 3. 

Claim 18:
Claim 18 is rejected using the same rationale that was used for claim 2. 

Claim 19:
Claim 19 is rejected using the same rationale that was used for claim 3. 


Double Patenting
The non-final rejection mailed December 30, 2020 included a double patenting rejection with respect to Application No. 16/588,673. In light of the pending amendments in both the instant applications and the other application, the rejection is maintained, but will be reviewed upon a determination of allowable subject matter.  


Other Relevant Prior Art
Ward, U.S. Patent Application Publication Number 2002/0077947 A1. See Paragraph 0028 (“clearing house is an agency or separate corporation of a futures exchange that guarantees to its members the financial performance of all contracts traded on the exchange. A clearing house is responsible for settling trading accounts, clearing trades, collecting and maintaining margin monies, regulating delivery, and reporting trading data. Clearing houses act as third parties to all futures and options contracts, acting as a buyer to every clearing member seller and a seller to every clearing member buyer.”). 
Asher et al., U.S. Patent Application Publication Number 2005/0209954 A1. See Paragraph 0050 (“According to certain embodiments, the secondary market may also include clearinghouse 615, dealers 640, regulators 650, brokers 660, and investors 630. Clearinghouse 615 comprises an agency or separate corporation of futures exchange 620 that is responsible for settling trading accounts, clearing trades, collecting and maintaining margin monies, regulating delivery, and reporting trading data.”). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH H ROSEN whose telephone number is (571) 270-1850.  The examiner can normally be reached on Monday - Friday, 9:30 am - 6:00 pm, ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson, can be reached at 571-270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3698